[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 5, 2005
                              No. 04-14293                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 03-80093-CR-DTKH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

AMAURY SALAZAR,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                             (December 5, 2005)


Before TJOFLAT, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

     Amaury Salazar (“Salazar”) appeals his 360-month sentence for possession
with intent to distribute at least 50 grams of crack cocaine, in violation of 21

U.S.C. § 841(a)(1). Salazar raises three issues for the first time on appeal, finding

error in the district court’s decisions to: (1) classify Salazar as a career offender

based on prior convictions that were constitutionally invalid under for the purposes

of enhancing his sentence under 21 U.S.C. § 851; (2) sentence Salazar based on

career offender factors that were neither charged in the indictment nor found by a

jury; and (3) sentence Salazar under a mandatory version of the United States

Sentencing Guidelines (“Guidelines”), entitling him to re-sentencing under United

States v. Booker, 125 S.Ct. 738 (2005).

       Because Salazar failed to present these arguments to the district court, our

review is limited to plain error. United States v. Rodriguez, 398 F.3d 1291, 1298

(11th Cir. 2005), cert. denied, Rodriguez v. United States, 125 S. Ct. 2935 (2005).

We will correct plain error only where: (1) there is error; (2) that error is plain; (3)

the error affects the defendant’s substantial rights; and (4) the error also seriously

affects the fairness, integrity, or public reputation of judicial proceedings. See

United States v. Olano, 507 U.S. 725, 731 (1993). Each of Salazar’s arguments

fail to satisfy this standard.

              COLLATERAL ATTACK ON PRIOR CONVICTIONS

       First, Salazar argues that the district court erred in classifying him as a career



                                            2
offender under § 4B1.1 of the Guidelines. Specifically, Salazar argues that

because the district court determined that his prior offenses were invalid under 21

U.S.C. § 851, they were equally invalid for use under § 4B1.1.

      Our precedent squarely rejects such an argument. We have expressly held

that a district court may not ignore or discount a prior conviction for purposes of §

4B1.1 unless the prior conviction was: (1) invalidated in a prior proceeding; or (2)

obtained in violation of the defendant’s right to counsel. United States v. Phillips,

120 F.3d 227, 231 (11th Cir. 1997); United States v. Gray, 367 F.3d 1263, 1273-74

(11th Cir. 2004) (explaining that collateral attacks on prior convictions are

permitted during sentencing only where right-to-counsel violations are claimed).

Salazar did not challenge his prior convictions based on a violation of his right to

counsel. Rather, he argued that he did not understand the nature of the charges

against him. As such, the district court was obligated to include those convictions

in its calculations under § 4B1.1 and conclude that Salazar was a career offender.

                                 BOOKER ERROR

      Salazar raises two Booker arguments. First, he argues that the district court

erred in enhancing his sentence based upon prior convictions where both the fact

and nature of those convictions were not proven to the jury beyond a reasonable

doubt. However, the Supreme Court has held that the government need not allege



                                           3
in the indictment nor prove beyond a reasonable doubt a defendant’s prior

convictions in order for a district court to use those convictions to enhance the

defendant’s sentence. United States v. Almendarez-Torres, 523 U.S. 224, 247

(1998); Shepard v. United States, 125 S.Ct. 1254, 1257 (2005); see also, United

States v. Gallegos-Aguero, 409 F.3d 1274, 1277 (11th Cir. 2005) (explaining that

there is “no merit to [the] argument that the Sixth Amendment requires that a jury,

not a judge, determine whether [a defendant’s] prior conviction is within the

category of offenses specified in [a Guideline section].” ).

      Second, Salazar argues that he is entitled to re-sentencing because he was

sentenced under the mandatory guidelines that Booker has rendered advisory. See

United States v. Shelton, 400 F.3d 1325, 1330-31 (11th Cir. 2005). However,

Salazar cannot satisfy the plain error standard necessary for re-sentencing because

he has not discharged his burden to show a reasonable probability of a different

result under the advisory guidelines system. United States v. Taylor, 417 F.3d

1176, 1183 (2005).

      The district court committed no reversible error.

      AFFIRMED.




                                           4